                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      JEFFERY HICKS,
                                        1:19-cv-16872-NLH-AMD
           Plaintiff,
                                        MEMORANDUM
      v.                                OPINION & ORDER

      JONATHAN ROSARIO, VIDAL
      RIVERA #670, and JEFFREY
      KOSTOPLIS #113,

           Defendants.


APPEARANCES:

JEFFERY HICKS
2011 FERRY AVENUE
APT. W-5
CAMDEN, NJ 08104

       Plaintiff appearing pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff, Jeffery Hicks, appearing pro se, filed

a complaint against Defendants, claiming that on June 19, 2018

he was riding his bicycle on Sayers Avenue in Camden, New

Jersey, and after he was run off the road and crashed into a

parked car, Defendants attacked him as he was trying to get up;

and

       WHEREAS, Plaintiff claims that he is entitled to $500,000

in damages; and

       WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”
application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, it appears that Plaintiff’s complaint is

sufficient to satisfy the § 1915 IFP screening process; but

     WHEREAS, federal courts have an independent obligation to


                                2
address issues of subject matter jurisdiction sua sponte and may

do so at any stage of the litigation, Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010); Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015)

(citations omitted); and

     WHEREAS, Plaintiff avers that this Court has jurisdiction

over this matter because it presents a federal question under 28

U.S.C. § 1331; but

     WHEREAS, Plaintiff’s claims do not appear to implicate any

federal law or federal defendant that would confer this Court’s

jurisdiction over his case under § 1331 1; and

     WHEREAS, to the extent that Plaintiff would base this

Court’s subject matter jurisdiction under 28 U.S.C. § 1332,

diversity jurisdiction, it does not appear that diversity of

citizenship can be established because Plaintiff’s complaint

lists all three Defendants as residing in Camden, New Jersey,

and Plaintiff is also a resident of Camden, New Jersey 2;


1 Although not explicitly stated in the complaint, it appears
that Plaintiff may be attempting to assert claims against Camden
County police officers. If he is, Plaintiff must properly
identify Defendants and state a legal basis for his claims such
that they arise under federal law and establish subject matter
jurisdiction under § 1331.
2 A person’s state of citizenship, rather than their residence,
is controlling for purposes of diversity jurisdiction under §
1332(a). See Lincoln Benefits, 800 F.3d at 104 (“For over two
hundred years, [28 U.S.C. § 1332(a)] has been understood as
requiring complete diversity between all plaintiffs and all
defendants, . . . [which] means that . . . no plaintiff [may] be
                                3
     THEREFORE,

     IT IS on this   22nd     day of     August    , 2019

     ORDERED that Plaintiff’s IFP application (Docket No. 1-1)

be, and the same hereby is, GRANTED, and the Clerk is directed

to file Plaintiff’s complaint; and it is further

     ORDERED that Plaintiff shall have twenty (20) days to amend

his complaint to properly cure the deficiencies noted above.      If

Plaintiff fails to do so, this case will be dismissed for lack

of subject matter jurisdiction.   See Fed. R. Civ. P. 12(h)(3).




                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




a citizen of the same state as any defendant.”). If New Jersey
is not the citizenship of Plaintiff or all three Defendants
despite New Jersey being their place of residence, Plaintiff
must aver the state of citizenship for each party to demonstrate
that Plaintiff’s citizenship is different from the citizenship
of all three Defendants.

                                  4
